Case 6:18-cr-00016-RWS-KNM Document 132 Filed 10/11/18 Page 1 of 1 PageID #: 1608



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                       TYLER DIVISION
        .

  UNITED STATES OF AMERICA                      §
                                                §
  VS.                                           §
                                                §       CAUSE NO. 6:18CR16
  HEON JONG YOO                                 §

                                                ORDER

            Before the Court is Defendant’s Request for Copy of Detention Hearing Transcript (Docket

  No. 1 3 1 ). Having considered the request, the Court hereby GRANTS said request.


            SIGNED this 11th day of October, 2018.



                                                             ____________________________________
                                                             ROBERT W. SCHROEDER III
                                                             UNITED STATES DISTRICT JUDGE
